Case 6:18-cv-00623-TH-JDL Document 83 Filed 10/05/20 Page 1 of 2 PageID #: 2584




                       IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                      TYLER DIVISION

 ESAW LAMPKIN, #1912325                         §

 VS.                                            §           CIVIL ACTION NO. 6:18cv623
                                                             (Consolidated with 6:20cv288)
 DIRECTOR, TDCJ-CID                             §

                                   ORDER OF DISMISSAL

        Petitioner Esaw Lampkin, proceeding pro se, brings this petition for a writ of habeas

 corpus challenging his 2016 Gregg County conviction for driving while intoxicated, third or

 more. Mr. Lampkin also filed a second petition for writ of habeas corpus in Civil Action No.

 6:20cv288. The two petitions were consolidated (Dkt. #3, Civil Action No. 6:20cv288). The

 consolidated petition was referred to United States Magistrate Judge John D. Love, who issued

 a Report and Recommendation (Dkt. #79) concluding that the consolidated petition should be

 denied as time barred, and the case dismissed with prejudice. Mr. Lampkin has filed objections

 (Dkt. #82).

        The Report of the Magistrate Judge, which contains his proposed findings of fact and

 recommendations for the disposition of such action, has been presented for consideration, and

 having made a de novo review of the objections raised by Mr. Lampkin to the Report, the court

 is of the opinion that the findings and conclusions of the Magistrate Judge are correct, and Mr.

 Lampkin’s objections are without merit. Therefore, the court adopts the findings and

                                                1
Case 6:18-cv-00623-TH-JDL Document 83 Filed 10/05/20 Page 2 of 2 PageID #: 2585




 conclusions of the Magistrate Judge as the findings and conclusions of the court. It is

 accordingly

       ORDERED that the consolidated petition for a writ of habeas corpus is DENIED, and

 the case is DISMISSED with prejudice. A certificate of appealability is DENIED sua sponte.

 All motions not previously ruled on are DENIED.

        SIGNED this the 5 day of October, 2020.




                                   ____________________________
                                   Thad Heartfield
                                   United States District Judge




                                             2
